Citation Nr: 1138763	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Portland, Oregon VARO.  The claims were previously before the Board in April 2010, at which time the Board denied service connection for bilateral hearing loss and tinnitus.  In a January 2011 order on a Joint Motion for Partial Remand, the United States Court of Appeals For Veterans Claims (Court) vacated the Board's decision to the extent that it denied service connection for bilateral hearing loss and tinnitus and remanded these claims for additional development.  In May 2011, the Board remanded the claims pursuant to the Court's order for additional development.

The issue of entitlement to non-service-connected pension has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been shown to have current hearing loss.

2.  The evidence does not show that tinnitus was manifested during service or for many years after service or is otherwise causally or etiologically related to service.






CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  April 2008 and June 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in June 2008, for which the Veteran failed to appear; the RO attempted to arrange for a VA examination at the Veteran's home in May 2011, pursuant to the Court's order, but such could not be authorized.  He failed to appear for a May 2011 VA examination at the VA medical center (VAMC).  Consequently the Board will decide the appeal without the results of the required examination.  See 38 C.F.R. § 3.655 (2011).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that he has hearing loss and tinnitus which arose as a result of his exposure to noise trauma in service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's STRs are silent for complaints or findings pertaining to hearing loss or tinnitus.  On June 1946 service Report of Physical Examination, the Veteran's ears were clinically evaluated as normal, with findings of 15 out of 15 on whispered and spoken voice tests bilaterally.  

There are no post-service treatment records indicating hearing loss or tinnitus.

The Board notes that it remanded these claims in May 2011 pursuant to the Court's order, to afford the Veteran a VA examination at his home, if it could be authorized.  The Veteran's daughter had cancelled the previously scheduled June 2008 VA audiological examination because of the Veteran's refusal to leave his home due to dementia and paranoia of the outside world.  The Board's May 2011 remand noted that the Veteran was in a unique situation in which he was unable to participate in a VA examination under regular conditions.  See Bolton v. Brown, 8 Vet. App. 185 (1995) (directing VA to send an examiner to an incarcerated veteran).  The Veteran was living in an adult foster home due to his medical conditions and, given his home confinement, was entitled to the same care and consideration given to other veterans.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Per the Board's remand instructions, the RO attempted to afford the Veteran a VA audiological examination at his home.  A May 2011 note in the claims file indicates that there is no adequate way to perform an audiological examination in a residence; the testing must take place in an audio booth at an appropriate facility.  It was noted that every attempt had been made to "make that happen".  Because an at-home audiological examination could not be authorized, an examination was scheduled at the VAMC, for which the Veteran failed to appear.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., hearing loss.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  As the record does not include any such evidence, there is no valid claim of service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against this claim.  Accordingly, it must be denied. 

Tinnitus is a disability the existence of which is essentially established by subjective complaints.  The record provides no reason to doubt the Veteran's accounts that he has tinnitus.  However, as such disability is not shown or even alleged to have been manifested in service, service connection on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether the claimed tinnitus is somehow otherwise shown to be etiologically related to the Veteran's service.  There is no competent evidence that tinnitus was manifested at any time in service or after the Veteran's separation from active duty (and in particular during the pendency of this claim).   While the Veteran may be competent to report that he has experienced symptoms of tinnitus, whether or not tinnitus is related to service is a medical question which the Veteran is not qualified to answer.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim for service connection for tinnitus.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


